NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued December 17, 2014 
                                Decided January 9, 2015 
                                             
                                         Before 
 
                        ANN CLAIRE WILLIAMS, Circuit Judge
                         
                        DIANE S. SYKES, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐1903 
 
CLEVELAND RAYFORD,                              Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Southern District of Illinois.
                                                 
      v.                                        No. 12‐cv‐1132‐MJR‐DGW 
                                                 
WEXFORD HEALTH SOURCES, INC.,                   Michael J. Reagan, 
      Defendant‐Appellee.                       Chief Judge. 


 
                                       O R D E R 

        Dr. Cleveland Rayford appeals the grant of summary judgment for his former 
employer Wexford Health Sources, Inc., in this Title VII suit asserting that Wexford 
refused to rehire him as Medical Director of Vandalia Correctional Center in retaliation 
for filing a previous racial discrimination lawsuit against the company. See 42 U.S.C. 
§ 2000e. Rayford challenges the district court’s conclusion that he did not present 
evidence to create a fact question about Wexford’s reasons for not rehiring him. We 
affirm. 
No. 14‐1903                                                                            Page 2 
 
       Rayford, who is black, had worked since 2000 as Wexford’s Regional Medical 
Director (a manager who oversees all medical facilities falling under Wexford’s contract 
with the Illinois Department of Corrections). See Rayford v. Wexford Health Sources, Inc., 
400 F. App’x 100, 101 (7th Cir. 2010). In July 2005 Wexford lost its Illinois contract to 
provide medical care in Illinois prisons and then had to let go the majority of its Illinois 
workforce, including Rayford.   

        According to the Senior Vice President of Human Resources and Risk 
Management Elaine Gedman, who at the time made Wexford’s hiring decisions, Rayford 
called her shortly after his discharge to complain about his severance package. 
According to Gedman, Rayford believed that HPL (Health Professionals, Ltd.), the new 
medical‐services contractor hired to provide medical care to Illinois inmates, would do a 
better job at providing inmate care than Wexford’s current management team, and he 
told her that “management for years treated him like a dog.” 

       A few weeks after being discharged by Wexford, HPL hired Rayford to serve (in 
an unspecified capacity) in Pinckneyville Correctional Center’s medical unit. But five 
months later, after Wexford regained its contracts with the Illinois Department of 
Corrections, Rayford sought to return to his former job as Regional Medical Director. 
According to Wexford’s former Chief Medical Officer, Thomas Lundquist, Wexford 
refused to rehire Rayford because of the derogatory comments that he made about the 
company to Gedman. The decision not to rehire Rayford, Gedman added, was also 
influenced by letters that he wrote to Illinois politicians and political organizations 
presenting Wexford “in a bad light.”   

       Rayford sued Wexford, alleging racial discrimination under 42 U.S.C. § 1981 and 
Title VII, 42 U.S.C. § 2000e‐2(a)(1). The district court granted Wexford summary 
judgment, and this court affirmed because there was no evidence that Gedman’s reason 
for not rehiring Rayford was discriminatory. See Rayford, 400 F. App’x at 104.   

       While his suit proceeded against Wexford, Rayford continued working for HPL. 
In November 2007 HPL promoted him to Medical Director at Vandalia. But HPL lost its 
contract to Wexford in June 2011 and informed Rayford that it no longer needed him to 
serve as Medical Director.   

      Despite his lawsuit against Wexford, Rayford applied to retain his position at 
Vandalia by completing an employment form that Wexford sent to HPL employees. In 
Rayford’s understanding, Wexford planned to keep on a majority of the former staff. 
No. 14‐1903                                                                     Page 3 
 
Indeed, Wexford typically retains about 97 percent of employees when transitioning 
from a previous prison service provider.   

      Gedman, who continued to head Wexford’s hiring team, chose not to rehire 
Rayford as Vandalia’s Medical Director. She doubted that Rayford would be a good 
member of the management team, considering his past disparaging comments about 
Wexford as well as the makeup of the management team, which remained intact. Cheri 
Laurent, another hiring‐team member and Wexford’s Vice President of Operations, 
added that she did not recommend Rayford for the position because he lacked 
managerial skills. The other members of the hiring team seconded Gedman and Laurent.   

       Although Wexford did not offer Rayford the Medical Director position, it offered 
him another job as an independent physician at the prison, but Rayford testified that he 
turned the position down. In October Wexford hired Dr. Reynal Caldwell, who is also 
black, as its next Medical Director at Vandalia.   

       Rayford brought this lawsuit in October 2012 asserting that Wexford 
discriminated against him because of his race; he also argued that Wexford retaliated 
against him—for the suit he filed against Wexford and a prior EEOC charge—by not 
hiring him as Vandalia’s Medical Director.   

        The district court granted summary judgment for Wexford. Regarding Rayford’s 
retaliation claim, the court concluded that there was no direct evidence that Rayford’s 
EEOC charge or suit caused Wexford not to rehire him as Vandalia’s Medical Director. 
The court also concluded that it did not need to evaluate Rayford’s prima facie case 
because Wexford offered legitimate, nondiscriminatory reasons for not hiring him—i.e., 
the negative comments that Rayford made about Wexford and its management team as 
well as Laurent’s view that Rayford did not possess effective management skills. Nor 
could Rayford show pretext in Caldwell’s hire as Vandalia’s Medical Director because 
there was no evidence that Rayford was comparable to Caldwell, who had not been 
critical of Wexford before it hired him. Finally, Rayford failed to make out a prima facie 
case of racial discrimination, the court concluded, because he did not refute the evidence 
showing that Wexford declined to rehire him for disparaging the company and lacking 
management skills.   

       On appeal Rayford challenges only the grant of summary judgment against him 
on his retaliation claim, and he focuses on the question of pretext. Wexford’s proffered 
reasons are lies, he maintains, and he insists that he was not retained as Vandalia’s 
Medical Director because he had filed an EEOC complaint and lawsuit. Pretext, he says, 
No. 14‐1903                                                                       Page 4 
 
can be inferred from evidence showing that he was more qualified for the position than 
Caldwell (based on his own track record as Regional Medical Director); that 
management skills are not essential for the job; and that Caldwell has represented the 
Wexford poorly, as when he stated during a deposition that a judge could “kiss my ass.”   

        The district court correctly concluded that Rayford failed to produce evidence 
sufficient to raise a fact question about Wexford’s reasons for not rehiring him. First, 
Rayford contends that he is more qualified than Caldwell to be Vandalia’s Medical 
Director, but his own beliefs about his qualifications are irrelevant to the pretext 
analysis. See Cardoso v. Robert Bosh Corp., 427 F.3d 429, 436 (7th Cir. 2005); Millbrook v. IBP, 
Inc., 280 F.3d 1169, 1181 (7th Cir. 2002). Second, Rayford glosses over the significance of 
management skills for the position because Vandalia staff require “little if any 
management,” but the record evidence, including the job description, reflects that the 
Medical Director must work with management, oversee staff, and implement company 
policies. Third, Rayford argues that Wexford tolerated Caldwell—who, he says, used 
demeaning language and represented the company poorly—just to avoid rehiring 
Rayford, but Caldwell made his negative comments after Wexford had already hired 
him. In any event, retaining Caldwell as Medical Director may have been a poor 
business decision, but that in and of itself is insufficient to prove pretext in refusing to 
rehire Rayford. See Mullin v. Temco Mach., Inc., 732 F.3d 772, 778 (7th Cir. 2013); Merillat v. 
Metal Spinners, Inc., 470 F.3d 685, 693 (7th Cir. 2006).   

        Finally, although Rayford argues that he can make out a prima facie case for 
retaliation under the indirect method of proof, he cannot identify a similarly situated 
individual who engaged in the same conduct and was treated more favorably than he 
was. See Coleman v. Donahue, 667 F.3d 835, 846 (7th Cir. 2012); Radue v. Kimberly‐Clark 
Corp., 219 F.3d 612, 617–18 (7th Cir. 2000). The individual Rayford identifies, Caldwell, 
had no record of making disparaging comments about Wexford at or before the time of 
hiring and thus is not similarly situated.   

       Accordingly, we AFFIRM the judgment.